Citation Nr: 1003336	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-09 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tinea 
pedis, and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus, and, if so, whether service connection is warranted.  

3.  Entitlement to service connection for a disability of the 
knees.  

4.  Entitlement to service connection for a disability of the 
legs.  

5.  Entitlement to service connection for a disability of the 
lumbar spine (a back disability).  

6.  Entitlement to service connection for a disability of the 
cervical spine (a neck disability).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1975 and from July 1978 to July 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In decisions dated September 17, 2007 and 
September 25 2007, the RO denied service connection for 
disabilities of the Veteran's knees, legs, neck, and low 
back.  In the decision dated September 25, 2007, the RO 
informed the Veteran that his claim for service connection 
for tinea pedis and pes planus had not been reopened.  

In a writing dated in October 2009, the Veteran appears to 
have requested VA benefits for tinnitus.  This matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In a May 1981 rating decision, the RO denied service 
connection for pes planus and tinea pedis; the Veteran did 
not appeal.  

2.  Evidence added to the record since the May 1981 rating 
decision, which is not cumulative or redundant of evidence 
already of record, raises a reasonable possibility of 
substantiating claims of service connection for pes planus 
and tinea pedis.  

3.  The Veteran has tinea pedis which had onset during his 
active service.  

4.  Mild pes planus was noted when the Veteran entered active 
service.  

5.  The Veteran's pes planus did not increase in severity 
during his active service.  

5.  Evidence of record does not establish that the Veteran 
has a disability of the knees or legs.  

6.  The Veteran's current lumbar and cervical spine disorders 
did not have onset during his active service and are not 
etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  The May 1981 rating decision, in which the RO denied 
service connection for tinea pedis and pes planus, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2009).  

2.  The criteria for reopening claims for service connection 
for tinea pedis and pes planus have been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

3.  The criteria for service connection for tinea pedis have 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  

4.  The criteria for service connection for pes planus have 
not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).  

5.  The criteria for service connection for disabilities of 
the Veteran's legs, knees, lumbar spine, and cervical spine 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A causal relationship between a current disease and a disease 
which manifested during service can be shown by continuity of 
symptomatology.  38 C.F.R. § 3.303(b).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Tinea pedis 

In July 1980, the Veteran first filed a claim for VA benefits 
for a foot problem which he indicated began in 1980.  In a 
May 1981 rating decision the RO denied service connection for 
tinea pedis.  That same month, the RO mailed a copy of that 
decision and informed the Veteran of his appellate rights.  
The Veteran did not appeal that decision so the decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2009).

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  
It is the specified bases for the final disallowance that 
must be considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Service connection for tinea pedis was denied in 1981 on the 
basis that the condition was not found during a VA 
examination conducted in November 1980.  Submitted since that 
1981 decision are records of treatment of the Veteran while 
incarcerated in the Texas correctional system.  Also of 
record is the report of a September 2007 VA examination which 
was conducted for non-service connected pension benefits 
purposes.  Both of these sources include diagnoses of tinea 
pedis.  

This evidence raises a reasonable possibility of 
substantiating the Veteran's claim and is therefore new and 
material evidence.  The claim is reopened.  

Service treatment records document that the Veteran sought 
treatment for a condition of his feet diagnosed as tinea 
pedis in August 1978, January 1979, and December 1979.  Thus, 
the record clearly establishes that the Veteran had tinea 
pedis during service.  

Treatment records from the University of Texas Medical Branch 
Correctional Managed Care, which provides medical services in 
conjunction with the Texas correctional system, document that 
the Veteran was treated for foot fungus in 2005 and 2006.  
Notes from July 2006 indicate that this condition was tinea 
pedis.  These records show that the Veteran has the claimed 
disability.  

In those July 2006 treatment notes the Veteran reported that 
he had "always had bad feet."  The Board finds this 
statement to be sufficient evidence to establish that the 
Veteran has had continuity of symptomatology since service.  
As all elements of a service connection claim have been met, 
service connection for tinea pedis must be granted.  

Pes Planus

In the May 1981 rating decision, the RO also denied service 
connection for pes planus with mild hallux valgus.  The RO 
based that decision on a finding that the Veteran's pes 
planus existed prior to his entrance into service and was not 
aggravated beyond its normal progression during his service.  
As explained above, that decision is final.  See 38 U.S.C.A. 
§ 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2009).  New and material evidence must have been added to 
the record in order to reopen the claim and consider the 
merits of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2009).  

In September 2007, the Veteran underwent a VA examination to 
identify any current disabilities for non-service connected 
pension purposes.  Foot examination revealed moderate pes 
planus of both feet.  

As this new evidence shows the Veteran to have greater than 
mild pes planus the Board will consider this new evidence to 
be material.  Hence, the claim is reopened.  

The Board must now weigh the probative value of the evidence 
of record in order to determine if service connection is 
warranted.  

Service treatment records include reports of medical 
examinations conducted when the Veteran was accepted for each 
of his periods of active duty.  A May 1973 report includes an 
abnormal clinical evaluation of the Veteran's feet with "pes 
planus - denies symptoms" noted.  A report from July 1978 
includes an abnormal clinical evaluation of the Veteran's 
feet with "Pes planus, mild - Asymptomatic" noted.  

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306. Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. §§ 
3.304, 3.306.

Of note is that the burdens and evidentiary standard to 
determine whether conditions noted at entrance into service 
were aggravated by service are different than the burdens and 
evidentiary standard to determine whether conditions not 
noted at entrance into service were aggravated.  If a 
preexisting condition noted at entrance into service is not 
shown to have as likely as not increased in severity during 
service, the analysis stops.  Only if such condition is shown 
by an as likely as not standard to have increased in severity 
during service does the analysis continue.  In such cases, 
the increase is presumed to have been due to service unless 
there is clear and unmistakable evidence that the increase 
during service was not beyond the natural progression of the 
condition.  See 38 C.F.R. § 3.306.

In the instant case, the Veteran's pes planus was noted on 
reports of medical examination at entrance into both periods 
of his active service.  The primary question then is whether 
his pes planus is shown to have increased in severity during 
his active service.  

In explaining the meaning of an increase in disability, the 
Court has held that "temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); 
see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 
2002) (explaining that, for non-combat veterans, a temporary 
worsening of symptoms due to flare ups is not evidence of an 
increase in disability).

During the Veteran's active duty the only evidence regarding 
the Veteran's feet, other than his reports of tinea pedis, 
was a December 1979 entry documenting that he complained of 
pain in the ball of each foot.  This entry notes that the 
Veteran had a history of pes planus from entry into service 
in 1978.  Of note is that the Veteran was treated in the 
Podiatry clinic during service and had previously reported 
foot pain.  This treatment and his reports all had to do with 
tinea pedis, with symptoms of peeling and itching, not pes 
planus.  

Important for this case, that the Veteran was seen in a 
service clinic devoted to foot problems, but there is no 
mention of any increase in severity or finding of greater 
than mild pes planus from his visits tends to show that there 
was no increase in severity of his pes planus during service, 
providing what the Board finds to be highly probative 
evidence against this claim.  

Following separation from active duty, the Veteran underwent 
the VA examination in November 1980.  That examiner diagnosed 
bilateral pes planus and mild hallux valgus with dorsiflexion 
of the toes.  

The 1978 entrance examination report documented the Veteran's 
pes planus as mild.  This November 1980 examination report 
used the same description.  This tends to show that the 
Veteran's pes planus did not increase in severity during his 
active service.  The Board has considered that the Veteran's 
pes planus was described as asymptomatic upon entrance into 
service and that there is the single report of pain in the 
balls of his feet with a reference to a history of pes 
planus.  The Board, however, does not find this notation to 
be evidence a chronic increase in severity of his pes planus.  
The Board makes this determination because although the 
Veteran reported pain in the balls of his feet, there is no 
finding that this was the result of pes planus.  Furthermore, 
even if this one report is attributable to pes planus, the 
Board finds that this is insufficient to demonstrate an 
increase in severity during service as the evidence, when 
taken in the context of all of the evidence of record during 
service and the November 1980 report of medical examination, 
shows, at most, a temporary or intermittent flare-up, not an 
increase in severity of his pes planus.  

The next evidence or record that mentions the Veteran's feet 
is from the Texas correctional system.  A problem list 
indicates that the Veteran had pes planus with onset in 1992.  
It is recognized by the Board that the correctional system 
records apparently began documenting the Veteran's medical 
conditions in 1992 and, therefore, the onset date may mean 
nothing more than the date that the Veteran received his 
examination by this system.  That being said it is noteworthy 
that there are no complaints regarding the Veteran's pes 
planus on the Master Problem List from the Texas Department 
of Criminal Justice.  This tends to show that even in 1992, 
more than a decade after separation from service, there is no 
evidence that the Veteran's pes planus was any more severe 
than it was when he entered active service.  Regardless, 
there is no post service evidence favorable to a finding that 
his pes planus increased in severity during service.  

Although the Veteran was shown to have moderate pes planus 
upon examination in September 2007, this showing of moderate 
pes planus comes many years after separation from active 
service.  The Board finds the evidence from the examination 
report conducted shortly after separation from service to be 
more probative as to whether the Veteran's pes planus 
increased in severity during service than evidence from many 
years after service.  This is because the evidence from 
immediately after service is from an examination of the 
Veteran's feet closer in time to when he was on active duty 
and the later evidence, from considerable further along in 
time, to the extent that the later evidence shows an 
increase, does not establish that the increase occurred 
during service.  What is more likely, given the results of 
the 1980 examination, is that the increase shown later, 
occurred later.  

In short, the preponderance of the evidence of record is 
against a finding that the Veteran's pes planus, which was 
noted at entrance into service, underwent any increase in 
severity during service.  Hence, the analysis stops and the 
Veteran's appeal as to this issue must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).  

Knees, legs, lumbar and cervical spine claims 

Service treatment records include a May 1973 report of 
medical history that the Veteran filled out prior to entrance 
into active service.  In that report he stated that he had a 
history of occasional leg cramps secondary to football.  

Treatment records from the Veteran's first period of active 
duty contain no reports regarding his legs, knees, low back 
(lumbar spine), or neck (cervical spine).  

September 1978 treatment notes show that the Veteran 
complained of sharp pains of his right knee while running.  
This was assessed as probable mild chondromalacia patella.  
Aspirin, an ace wrap, and 3 days of whirlpool treatment were 
prescribed, with a recommendation to return to clinic on an 
as needed basis.  There are no further reports during service 
of symptoms involving the Veteran's right knee and no reports 
during service involving his left knee.  

In April 1979 the Veteran was admitted for treatment on an 
inpatient basis for one day following a report that he fell 
down a ladder injuring his back and had a syncopal episode.  
Admission diagnosis was trauma to lower back; syncopal 
episode.  Admission physical examination revealed tenderness 
to the left elbow.  X-rays of his spine were within normal 
limits.  Hospital course consisted of bed rest and sedation 
for 24 hours.  Discharge diagnosis was "trauma to lower back 
and left elbow - no permanent disability" and "syncopal 
episode."  

May 1979 treatment notes document the Veteran's report that 
he slipped while ascending a ladder aboard ship and hit his 
left leg on the ladder.  Objective findings were edema with 
discoloration of the anterior left leg.  He was assessed with 
a painful contusion of the lower anterior leg.  Ice, an ace 
wrap, and elevation were prescribed.  There are no further 
reports of symptoms involving the Veteran's back or left leg.  

A report of a July 1980 separation medical examination shows 
normal clinical evaluations for the Veteran's spine and other 
musculoskeletal systems and his lower extremities.  

These service treatment records are evidence against the 
Veteran's claims for service connection for leg, knee, 
cervical spine, and lumbar spine disabilities.  

Although he reported pain of his right knee in 1978, which 
was diagnosed as patella chondromalacia, there are no further 
reports and at separation from service his lower extremities 
were found to be normal.  This is evidence against a finding 
that he had anything other than a one time episode of right 
knee pain during service and is evidence that he had no 
disability of his right knee during service.  The complete 
absence of reports of any left knee symptoms, coupled with 
the normal July 1980 separation medical examination, tends to 
show that the Veteran had no symptoms, injury, or disease of 
his left knee during service.  

As to his claim for a bilateral leg disability these records 
show he had a contusion of his left lower leg in May 1979.  
He never reported further problems and by the time of his 
discharge, more than a year, later his lower extremities were 
normal.  This is evidence against a finding that he had any 
disability or lasting symptoms involving his legs during 
service.  

With regard to his back, he had two instances of trauma with 
short term pain.  Following the one day April inpatient stay 
he was found to have no permanent disability.  He never 
returned to clinic following the May 1979 trauma and by the 
time he was separated from service his back was completely 
normal.  This is evidence that the injuries suffered in his 
falls had resolved with no residuals by the time he left 
active service.  

There is no evidence contemporaneous to service showing that 
the Veteran had any symptoms involving his neck or cervical 
spine during service.  The Board has not neglected to 
consider the Veteran's statements made since he filed his 
claim.  For example, in a document dated in July 2006 the 
Veteran stated that he injured his neck (along with his low 
back, shoulder, and head) when he fell down the ladder aboard 
ship.  The Board finds the documentation of that injury, 
which mentioned the Veteran's complaints and findings upon 
examination but failed to indicate anything about his neck, 
coupled with his normal separation medical examination, to 
outweigh his statement made decades after the event.  See 
Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the veteran).  

Following his separation from service the first medical 
evidence relevant to any of the Veteran's claims is a report 
of a November 1992 physical examination by the Texas 
Department of Criminal Justice Institutional Division Health 
Services.  This report shows that the Veteran had an 
occupation of a laborer, had a supple back with full lumbar 
flexion and rapid squat and recovery.  This tends to show 
that he had no disability of the lumbar spine even as long 
after separation from service as 1992.  

A medical history note dated in November 1992 provides more 
evidence against the Veteran's claims.  Under "personal 
history" the Veteran listed only that he had a back injury 
in 1985.  This tends to show that the Veteran did not at that 
time even recall an injury of his back during service.  This 
is evidence that he had no lasting effects of the two events 
during service already discussed.  Moreover, since he 
identified a back injury as occurring in 1985, even if he now 
has a back disability, this report would tend to show that 
such disability was incurred post service.  

In a Receiving Screening Report dated in November 1992, the 
Veteran indicated that he did not have any current medical 
problems that needed attention, again providing evidence that 
as of 1992 the Veteran did not have a lumbar spine, cervical 
spine, knee, or leg disability.  

These reports from 1992 are highly probative evidence against 
a finding that the Veteran had a disability of his lower 
back.  Given that the directions for the form for the medical 
examination stated that every abnormality is to be described 
in detail and there are no abnormalities of either knee, 
either leg, his low back, or his neck, this report is 
evidence that the Veteran had no disability of his knees, 
legs, back, or neck some 12 years after separation from 
active service.  His own reports, mentioning only an injury 
of his back some five years post service, is evidence against 
his claims because it tends to show that even the Veteran 
knew that he had no residuals of the trauma which occurred 
during service, or any symptoms or disabilities related to 
his service.  

Also of record from the Texas correctional system is a master 
problem list which includes 13 entries.  Although the problem 
list itself is undated, the entries indicated dates of onset 
between 1992 and 29000.  There is no mention of leg, knee, 
back, or neck problems.  Since the list is extensive, 
including such entries as tinea pedis, hearing loss, 
onychomyciosis, and positive hepatitis C; the list appears to 
be complete.  It follows logically that absence of an entry 
for back, leg, knee, or knee problems in an extensive list of 
medical problems tends to show that the Veteran did not have 
lumbar spine, cervical spine, knee, leg, symptoms or 
disability at any time between 1992 and 2000.  This tends to 
show that the Veteran has no disability of his lumbar spine, 
cervical spine, knees, or legs which is related to his active 
service, providing highly probative evidence against this 
claim.   

In September 2007, the Veteran underwent a VA examination.  
The report of that examination indicates that it was for the 
purposes of identifying and evaluating any significant non-
service connected disabilities that may interfere with 
employment.  The directions to the examiner specifically 
stated that the Veteran had requested non-service connected 
pension benefits.  Hence, there was no request for an opinion 
as to whether any condition was related to the Veteran's 
service.  

The examiner found no abnormalities of the spinal muscle, no 
sensory or reflexive abnormality, no pain on motion of the 
cervical spine but did find pain on motion of the lumbar 
spine.  X-rays showed degenerative disc changes at L1-2 with 
ventral spondylosis and calcifications over the left L2-3 
paraspinal region but those calcifications could have 
represented renal calculus, a calcified lymph node, or 
vascular calcifications.  A cervical x-ray report from 
February 2004 was listed as showing mild degenerative disc 
and end plate and facet joint changes in the mid and low 
cervical segments. 

The examiner diagnosed degenerative disc disease of the 
lumbar and cervical spine and sciatica.  Although the Veteran 
was interviewed by the examiner, he did not report any knee 
or leg problems.  

This report is evidence against a finding that the Veteran 
has a knee or leg disability.  Taken with the complete lack 
of any evidence showing that he has had symptoms involving or 
disability of either leg or knee, the overwhelming evidence 
shows that he has no disability of either leg or knee.  Only 
the Veteran's assertion of a knee and leg disability, an 
assertion inherent to his claim, provides any evidence to the 
contrary.  The Board finds that this assertion, with nothing 
more including any explanation of the claimed disabilities, 
is outweighed by the complete medical evidence from the Texas 
correctional system that lists other conditions and the 
results of the 2007 VA examination.  

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  To be present as a current disability, 
the claimed condition must be present at the time of the 
claim for benefits, as opposed to sometime in the distant 
past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves.  McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007).

As the evidence fails to show that the Veteran has had a 
disability, or symptoms of a disability, of either leg or 
knee at any time post service, his appeal as to these issues 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  

Although the Veteran now has cervical spine degenerative 
changes, there is no showing of any injury of his cervical 
spine or neck during service.  Nor is there any evidence of 
arthritis until many years after service.  Hence, the 
evidence shows that the Veteran's current cervical spine 
conditions did not have onset during his active service or 
manifest within one year of separation from active service.  
The Texas correctional system records from 1992 tend to show 
that the Veteran had no cervical spine disability at that 
time.  As the preponderance of the evidence is against a 
finding that the Veteran's current cervical spine conditions 
had onset during service, manifested within one year of 
separation from active service or are etiologically related 
to his active service, his appeal as to service connection 
for a neck disability must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

Although the Veteran had two injuries of his low back during 
service, both from falling down a ladder, he was treated and 
at the time of the later injury was found to have no 
permanent disability.  Furthermore at the time of his 
separation from active service his spine was normal and 12 
years later he reported only an injury in 1985 but was even 
then, in 1992, without any abnormality, as shown by the Texas 
correctional system records.  Hence, the preponderance of the 
evidence is against a finding that the Veteran's current 
lumbar spine conditions had onset during service, manifested 
within one year of separation from service, or are 
etiologically related to his service.  His appeal as to the 
issue of service connection for a low back disability must 
therefore be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

As described below, there is a defect in notice in this case.  
That however does not mean that the Board must delay 
adjudication of the appeal so that corrective notice can be 
provided to the Veteran.  Rather, such delay for corrective 
notice is required only if the defects in notice have been 
prejudicial to the Veteran.  See Shinseki v. Sanders 129 
S.Ct. 1696 (2009).  

The Board in this decision has granted the Veteran's appeal 
as to service connection for tinea pedis.  Hence any notice 
error or failure on VA's duty to assist the Veteran in 
substantiating that claim cannot result in prejudice to the 
Veteran and need not be further discussed.  

Here, the remaining VCAA duty to notify was satisfied by way 
of a letter sent to the Veteran in July 2006 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The July 2006 letter 
informed the Veteran of what evidence was required to 
substantiate the claims for service connection, his and VA's 
respective duties in obtaining evidence, and how VA assigns 
effective dates and disability ratings in the event that 
service connection is granted.  The letter was sent prior to 
the initial adjudication of his claims by the RO in September 
2007.  

In that letter the RO listed, among others, the following 
claimed disabilities:  neck condition, bilateral knee 
condition, bilateral leg condition, and diabetic feet.  This 
letter was sent in response to the Veteran's claim received 
in May 2006 in which he indicated that he was seeking VA 
benefits for "lower back, neck, legs, knees, and feet.  He 
also stated in his claim that he began having problems with 
his feet during active service.  Although the RO listed 
"diabetic feet" rather than pes planus and tinea pedis, a 
reasonable person reading the notice letter would know that 
whatever requirements pertained to one claimed foot 
disability would pertain to another disability of the feet.  
So that the letter stated diabetic feet instead of pes planus 
and tinea pedis, does not mean that the letter was deficient 
as far as providing notice as to the evidence needed to 
establish service connection on the merits and VA's and the 
Veteran's respective duties in obtaining evidence.  

No letter was sent to the Veteran informing him of the 
evidence needed to reopen his claim for service connection 
for pes planus or why claim for this disability was denied in 
1981.  However, the Board has reopened the claim and 
considered the merits of the claim, hence there is no 
prejudice to the Veteran in failing to provide notice as to 
reopening of the claim.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for compensation benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with service or with another service-connected disability; 
and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records are 
associated with the claims file.  Reports of two VA 
examinations, one from 1980 and one from 2007 conducted for 
purposes of identifying disabilities for nonservice connected 
pension benefits.  Also obtained by the RO are treatment 
records from the Veteran's incarceration in the Texas 
correctional system.  

Of record are numerous requests from the Veteran for VA's 
assistance in obtaining treatment records from facilities 
which are part of the Texas correctional system.  These were 
identified by the Veteran as including the following 
facilities:  Dickware, McConnell, Connally, Hospital 
Galveston, Middleton, Dalhart, Gopee.  The RO has requested 
records from these facilities and kept the Veteran informed 
of its actions and results of the requests.  Not all requests 
have produced treatment records.  However, the RO has 
received copies of treatment records from the Texas 
correctional system facilities including treatment records 
stamped with certain facility names and more general 
treatment records which are not stamped.  

A letter from Ware unit, following a request for treatment 
records from "Dickware facility" as identified by the 
Veteran, received in July 2008 included a statement that the 
Veteran was no longer assigned to that facility so that 
facility no longer had his records.  Records from the Texas 
correctional system have been received as recently as August 
2007.  It is highly unlikely that the Veteran's treatment 
records would not have followed him from facility to 
facility.  Hence, the Board finds that the records of 
treatment of the Veteran during his incarceration in the 
Texas correctional system, at whatever facility, have all 
been received.  

An examination was not afforded the Veteran with regard to 
his claims for service connection which are on appeal.  There 
is no indication that the Veteran's pes planus increased in 
severity during service and an examination, some three 
decades after service could not provide useful information in 
this regard.  In short, the record already contains 
sufficient evidence to decide the merits of the claim for 
benefits for pes planus.  There is no evidence to establish a 
current disability of the Veteran's legs or knees; hence VA 
has no duty to provide an examination with regard to the 
claim for benefits for knee and leg disabilities.  The 
evidence is against a finding that the Veteran sustained any 
injury or had any disease of his cervical spine during 
service so VA has no duty to provide an examination with 
regard to the claim for benefits for a cervical spine 
disability.  There is no indication of an association between 
the Veteran's current lumbar spine condition and his service.  
Additionally the evidence shows that the Veteran had an 
injury of his low back post service, in 1985.  Therefore, not 
only does the lack of an indication of an association between 
his current lumbar spine condition and service relieve VA of 
a duty to provide an examination, the existence of the post 
service injury would make highly suspect any opinion that his 
current lumbar spine condition was related to his active 
service.  

For the reasons just stated, VA has no duty to provide a VA 
examination for any of the issues on appeal.  

The Board notes that the examination provided in September 
2007 was solely for the purpose of identifying disabilities 
that could give rise to the award of a nonservice connected 
pension.  The Board has considered the Court's explanation 
that once VA decides to afford the Veteran an examination, 
even if not statutorily required to do so, VA must ensure 
that the examination is an adequate one.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  Here, the examination in 
September 2007 was an adequate examination for the purposes 
for which it was conducted.  That VA afforded the Veteran an 
examination to identify disabilities that could give rise to 
a nonservice connected pension does not impose a duty to 
provide an examination with regard to service connection 
claims, particularly in light of the facts of this case which 
provide highly probative evidence against the claims denied.   

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The claims for entitlement to service connection for pes 
planus and tinea pedis are reopened.  

Service connection is granted for tinea pedis.  

The appeal is denied as to service connection for pes planus, 
leg and knee disabilities, and cervical and lumbar spine 
disabilities.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


